Citation Nr: 0114286	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 until May 
1959 and he also served with the Alabama Army National Guard 
from May 1959 until May 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issue of entitlement to service connection for a back 
disability, will be remanded, as discussed below.


FINDINGS OF FACT

1.  A March 1978 rating decision denied service connection 
for a kidney disorder; and a March 1997 rating action 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection.

2.  The additional documentation received concerning a kidney 
disorder since the RO's March 1997 decision, when viewed in 
context with all the evidence, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The additional evidence received since the RO's March 1997 
denial of entitlement to service connection for a kidney 
disorder constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
kidney disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1978 decision, the RO denied service connection 
for a kidney disorder as a result of a back injury.  In March 
1997, the RO determined that the veteran had not submitted 
new and material to reopen a claim for service connection for 
a kidney disorder.  As such, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).

In its March 1978 decision, the RO noted that there was no 
medical evidence of an inservice kidney injury.  It was also 
noted that a private examiner commented that the veteran's 
kidney disorder was congenital in nature.  The issue of 
whether evidence is "new and material" is analyzed under 38 
C.F.R. § 3.156(a), and requires a three-step test.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence is probative when it "tend[s] to prove, or 
actually prove[Es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Secondly, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Evans, 9 Vet. App. at 283; 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: New 
and Material Evidence; Standard Definition," 55 Fed. Reg. 
19089 (1990).  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

Records submitted after the RO's March 1997 decision include 
written statements of the veteran, service administrative 
records, a statement of the veteran's private physician, an 
independent medical specialist opinion as well as VA and 
private clinical records.  In applying the above analysis to 
the evidence submitted since the last final decision, the 
Board finds that the new evidence in particular the 
physicians' comments and opinions regarding the origin of the 
veteran's kidney disorder is new and material and requires 
reopening of the veteran's claim.  The Board finds that these 
statements are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that this evidence is both new and material, 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).  Thus, 
following the reopening, the issue is remanded to the RO for 
development and readjudication on the merits.


ORDER

The veteran's claim for service connection for a kidney 
disorder is reopened.


REMAND

As noted above, the Board has reopened the claim for service 
connection for a kidney disorder.  Furthermore, in the June 
1998 rating action, the RO determined that the veteran had 
not submitted a well-grounded claim for service connection 
for a back disability.  

There has been a significant change in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, the issues of service connection for a kidney 
disorder and back disability will be remanded.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
the claims for service connection for back 
and kidney disorders.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



